Title: From Benjamin Franklin to the Massachusetts House of Representatives, 7 July 1773
From: Franklin, Benjamin
To: Massachusetts House of Representatives


By forwarding the Hutchinson letters Franklin had jeopardized his position in London; by writing this one he exposed himself, without knowing it, to eventual prosecution. The letter was addressed to the Speaker but intended for the House, where it was not read until January, 1774. Long before that, however, its contents became known.
The point of the letter was that the quarrel with the mother country was coming to a crisis and the time for restraint was past. The King’s ministers were by now so thoroughly antagonized, Franklin argued, that they would never voluntarily redress American grievances. The argument was questionable, for Dartmouth at the time did have in mind a number of conciliatory moves. But Franklin either did not know of them or ignored them as trivial. He called for a united front of all the colonies, whether achieved by a continental congress or other means, to compel Britain to recognize American rights. The impact of his letter came from this endorsement of a congress.
“The hint of a Congress is nothing new,” Hutchinson wrote Dartmouth in September; “it is what they have been aiming at the two last Sessions of the General Court. …” Their agitation was due largely to receipt of the Virginia resolves, and by summer was being actively promoted through intercolonial correspondence. Dartmouth’s conciliatory proposals could not survive such a congress, the Governor realized, but opposition to it in the House of Representatives had been strong. Then Franklin’s letter arrived. The next meeting of the House, Hutchinson reported, was now likely to endorse a congress. “The plausibility with which it is recommended by their Agent will I think make many converts and my chief hopes are that many of the other Colonies will not join if the proposal should be made by this.”
Part of Franklin’s letter was condensed and reworked, with a change of emphasis, in a paragraph of the Boston Gazette of Sept. 27, 1773. In October Hutchinson obtained a copy of the entire document and sent it to Dartmouth. Franklin believed that there was nothing treasonable in any of his communications to Massachusetts, but about this one the American Secretary thought otherwise. In June, 1774, he instructed the Governor’s successor, General Gage, to obtain the original so that Franklin might be prosecuted. The manuscript was not found. Cushing, unlike whoever had started Hutchinson’s letters on their way to publicity, kept Franklin’s to himself; after reading them to the House, Gage reported, he “puts them in his Pocket as his own private Correspondence.” That pocket turned out to be private enough to protect the agent.
 
Sir,
London, July 7. 1773
The Parliament is at length prorogu’d without meddling with the State of America. Their Time was much employ’d in East India Business: and perhaps it was not thought prudent to lay before them the Advices from New England, tho’ some threatning Intimations had been given of such an Intention. The King’s firm Answer (as it is called) to our Petitions and Remonstrances, has probably been judged sufficient for the present. I forwarded that Answer to you by the last Packet, and sent a Copy of it by a Boston Ship the beginning of last Month. Therein we are told “that his Majesty has well weighed the Subject matter, and the Expressions contain’d in those Petitions; and that as he will ever attend to the humble Petitions of his Subjects, and be forward to redress every real Grievance so he is determined to support the Constitution, and resist with Firmness every Attempt to derogate from the Authority of the supreme Legislature.”
By this it seems that, some Exception is taken to the Expressions of the Petitions as not sufficiently humble; that the Grievances complain’d of are not thought real Grievances; that Parliament is deem’d the Supreme Legislature, and its Authority over the Colonies, suppos’d to be the Constitution. Indeed this last Idea is express’d more fully in the next Paragraph, where the Words of the Act are us’d, declaring the Right of the Crown with the Advice of Parliament, to make Laws of sufficient Force and Validity to bind its Subjects in America in all Cases whatsoever.
When one considers the King’s Situation, surrounded by Ministers, Councellors, and Judges learned in the Law, who are all of this Opinion; and reflect how necessary it is for him to be well with his Parliament, from whose yearly Grants his Fleets and Armies are to be supported, and the Deficiencies of his Civil List supplied, it is not to be wondered at that he should be firm in an Opinion establish’d as far as an Act of Parliament could establish it, by even the Friends of America at the Time they repeal’d the Stamp-Act; and which is so generally thought right by his Lords and Commons, that any Act of his, countenancing the contrary, would hazard his embroiling himself with those Powerful Bodies. And from hence it seems hardly to be expected from him that [he] should take any Step of that kind. The grievous Instructions indeed might be withdrawn without their observing it, if his Majesty thought fit so to do; but under the present Prejudices of all about him, it seems that this is not yet likely to be advised.
The Question then arises, How are we to obtain Redress? If we look back into the Parliamentary History of this Country, we shall find that in similar Situations of the Subjects here, Redress could seldom be obtained but by withholding Aids when the Sovereign was in Distress, till the Grievances were removed. Hence the rooted Custom of the Commons to keep Money Bills intirely in their own Disposition, not suffering even the Lords to meddle in Grants, either as to Quantity, Manner of raising, or even in the smallest Circumstance. This Country pretends to be collectively our Sovereign. It is now deeply in debt. Its Funds are far short of recovering their Par since the last War: Another would distress it still more. Its People diminish as well as its Credit. Men will be wanted as well as Money. The Colonies are rapidly increasing in Wealth and Numbers. In the last War they maintained an Army of 25000. A Country able to do that is no contemptible Ally. In another War they may do perhaps twice as much with equal Ease. Whenever a War happens, our Aid will be wish’d for, our Friendship desired and cultivated, our Good will courted: Then is the Time to say, Redress our Grievances. You take Money from us by Force, and now you ask it of voluntary Grant. You cannot have it both Ways. If you chuse to have it without our Consent, you must go on taking it that way and be content with what little you can so obtain. If you would have our free Gifts, desist from your Compulsive Methods, acknowledge our Rights, and secure our future Enjoyment of them. Our Claims will then be attended to, and our Complaints regarded. By what I perceiv’d not long since when a War was apprehended with Spain, the different Countenance put on by some Great Men here towards those who were thought to have a little Influence in America, and the Language that began to be held with regard to the then Minister for the Colonies, I am confident that if that War had taken place he would have been immediately dismiss’d, all his Measures revers’d, and every step taken to recover our Affection and procure our Assistance. Thence I think it fair to conclude that similar Effects will probably be produced by similar Circumstances.
But as the Strength of an Empire depends not only on the Union of its Parts, but on their Readiness for United Exertion of their common Force: And as the Discussion of Rights may seem unseasonable in the Commencement of actual War; and the Delay it might occasion be prejudicial to the common Welfare. As likewise the Refusal of one or a few Colonies, would not be so much regarded if the others granted liberally, which perhaps by various Artifices and Motives they might be prevailed on to do; and as this want of Concert would defeat the Expectation of general Redress that otherwise might be justly formed; perhaps it would be best and fairest, for the Colonies in a general Congress now in Peace to be assembled, or by means of the Correspondence lately proposed after a full and solemn Assertion and Declaration of their Rights, to engage firmly with each other that they will never grant aids to the Crown in any General War till those Rights are recogniz’d by the King and both Houses of Parliament; communicating at the same time to the Crown this their Resolution. Such a Step I imagine will bring the Dispute to a Crisis; and whether our Demands are immediately comply’d with, or compulsory Means are thought of to make us Rescind them, our Ends will finally be obtain’d, for even th[e odiu]m accomp[anyin]g such [compulsory] Attempts [will contribute to unite and strengthen us,] and in the mean time all the World will allow that our Proceeding has been honourable.
No one doubts the Advantage of a strict Union between the Mother Country and the Colonies, if it may be obtain’d and preserv’d on equitable Terms. In every fair Connection each Party should find its own Interest. Britain will find hers in our joining with her in every War she makes to the greater Annoyance and Terror of her Enemies; in our Employment of her Manufacturers, and Enriching of her Merchants by our Commerce; and her Government will feel some additional Strengthening of its Hands, by the Disposition of our profitable Posts and Places. On our side, we have to expect the Protection she can afford us; and the Advantage of a common Umpire in our Disputes thereby preventing Wars we might otherwise have with each other, so that we can without Interruption go on with our Improvements and increase our Numbers. We ask no more of her, and she should not think of forcing more from us. By the Exercise of prudent Moderation on her part, mix’d with a little Kindness; and by a decent Behaviour on ours, excusing where we can excuse from a Consideration of Circumstances, and bearing a little, with the Infirmities of her Government as we would with those of an aged Parent, tho’ firmly asserting our Privileges, and declaring that we mean at a proper time to vindicate them, this advantageous Union may still be long continued. We wish it, and we may endeavour it, but God will order it as to his Wisdom shall seem most suitable. The Friends of Liberty here, wish we may long preserve it on our side the Water, that they may find it there if adverse Events should destroy it here. They are therefore anxious and afraid lest we should hazard it by premature Attempts in its favour. They think we may risque much by violent Measures, and that the Risque is unnecessary, since a little Time must infallibly bring us all we demand or desire, and bring it us in Peace and Safety. I do not presume to advise. There are many wiser Men among you, and I hope you will be directed by a still superior Wisdom.
With regard to the Sentiments of People in general here concerning America, I must say that we have among them many Friends and Well-wishers. The Dissenters are all for us, and many of the Merchants and Manufacturers. There seems to be even among the Country Gentlemen a general Sense of our growing Importance, a Disapprobation of the harsh Measures with which we have been treated, and a Wish that some Means may be found of perfect Reconciliation. A few Members of Parliament in both Houses, and perhaps some in high Office have in a Degree the same Ideas, but none of these seem willing as yet to be active in our favour, lest Adversaries should take Advantage and charge it upon them as a Betraying the Interests of this Nation. In this State of things, no Endeavours of mine or our other Friends here “to obtain a Repeal of the Acts so oppressive to the Colonists or the Orders of the Crown so destructive of the Charter [rights] of our Province in particular,” can expect a sudden [succe]ss. By degrees and a judicious Improvement of Events [we may] work a Change in Minds and Measures, but otherwise such great Altera[tions are] hardly to be look’d for.
I am thankful to the House for the Mark of their kind Attention in repeating their Grant to me of Six Hundred Pounds. Whether the Instruction restraining the Governor’s Assent is withdrawn or not, or is likely to be I cannot tell, having never solicited or even once mention’d it to Lord Dartmouth, being resolved to owe no Obligation on that Account to the Favour of any Minister. If from a Sense of Right, that Instruction should be recall’d and the general Principle on which it was founded is given up, all will be very well: but you can never think it worth while to employ an Agent here if his being paid or not is to depend on the Breath of a Minister, and I should think it a Situation too suspicious and therefore too dishonourable for me to remain in a single Hour. Living frugally I am under no immediate Necessity; and if I serve my Constituents faithfully tho’ it should be unsuccessfully I am confident they will always have it in their Inclination and sometime or other in their Power to make their Grants effectual.
A Gentleman of our Province, Capt. Calef, is come hither as an Agent for some of the Eastern Townships to obtain a Confirmation of their Lands. Sir Francis Bernard seems inclin’d to make Use of this Person’s Application for promoting a Separation of that Country from your Province and making it a distinct Government, to which purpose he prepared a Draft of a Memorial for Calef to present setting forth not only the hardship of being without Security in the Property of their Improvements, but also the Distress of the People there for want of Government, that they were at too great a Distance from the Seat of Government in the Massachusetts to be capable of receiving the Benefits of Government from thence, and expressing their Willingness to be separated, and form’d into a new Province, &c. With this Draft Sir Francis and Mr. Calef came to me to have my Opinion. I read it, and observ’d to them that tho’ I wish’d the People quieted in their Possessions and would do any thing I could to assist in obtaining the Assurance of their Property, yet as I knew the Province of the Massachusetts had a Right to that Country, of which they were justly tenacious, I must oppose that part of the Memorial if it should be presented. Sir Francis allow’d the Right, but propos’d that a great Tract of Land between Merrimack and Connecticut Rivers which had been allotted to Newhampshire might be restord to our Province by order of the Crown, as a Compensation. This he said would be of more Value to us than that Eastern Country, as being nearer home, &c. I said I would mention it in my Letters, but must in the mean time oppose any Step taken in the Affair before the Sentiments of the General Court should be known as to such an Exchange if it were offer’d. Mr. Calef himself did not seem fond of the Draft, and I have not seen him, or heard any thing farther of it since, but I shall watch it.

Be pleased to present my dutiful Respects to the House, and believe me, with sincere and great Esteem, Sir, Your most obedient and most humble Servant. 
B Franklin
Thos Cushing Esqr
